ORDER
This matter haying been duly opened to the Court by the Director of the Office of Attorney Ethics and with the consent of PHILLIP FRANCIS DRINKWATER, III, who was admitted to the bar of this State in 1992, and the Office of Attorney Ethics and PHILLIP FRANCIS DRINKWATER, III, having agreed that PHILLIP FRANCIS DRINKWATER, III, lacks the capacity to practice law and should be transferred to disability inactive status pursuant to Rule 1:20-12, and good cause appearing;
It is ORDERED that PHILLIP FRANCIS DRINKWATER, III, is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that PHILLIP FRANCIS DRINKWATER, III, is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by PHILLIP FRANCIS DRINKWATER, III, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that PHILLIP FRANCIS DRINKWATER, III, comply will Rule 1:20-20 governing incapacitated attorneys.